Appeal unanimously dismissed without costs. Memorandum: The challenge to the order directing respondent’s placement with the Niagara County Department of Social Services became moot when the 18-month period of placement expired on September 25, 1998. The appeal, therefore, is dismissed (see, Matter of Gerald H., 158 AD2d 599, 600; see also, Matter of Brian R., 197 AD2d 870). (Appeal from Order of Niagara County Family Court, Crapsi, J.— Person In Need of Supervision.) Present — Green, J. P., Wisner, Pigott, Jr., Balio and Boehm, JJ.